       Case 2:15-cr-00009-MCE Document 95 Filed 01/04/21 Page 1 of 1


1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   No. 2:15-CR-00009-MCE
12                    Plaintiff,
13          v.                                    ORDER
14    MARKELL DARRELL DAVIS,
15                    Defendant.
16
           Presently before the Court is a Motion for Compassionate Release filed by
17
     Defendant Markell Darrell Davis (“Defendant”). ECF No. 92. The Office of the Federal
18
     Defender filed a Notice of Intent Not to Supplement the Pro Se Motion for
19
     Compassionate Release. ECF No. 94. Defendant has identified no basis for relief.
20
     Accordingly, his Motion is DENIED.
21
           IT IS SO ORDERED.
22
     Dated: December 30, 2020
23

24

25

26
27

28
                                                 1
